KELLY, Associate Judge, Retired:
Appellant appeals his conviction for first-degree murder/felony murder, D.C.Code § 22-2401 (1973) [recodified as D.C.Code § 22-2401 (1981)], first-degree burglary, D.C.Code § 22-1801(a) (1973) [recodified as D.C.Code § 22-1801(a) (1981)], and robbery, D.C.Code § 22-2901 (1973) [recodified as D.C.Code § 22-2901 (1981)], claiming that his Sixth Amendment right to a speedy trial was violated by the twenty-five month hiatus between his arrest and trial.1 Balancing the four factors enunciated by the Supreme Court in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), we conclude that, notwithstanding the gravity of the offenses with which he was charged, appellant’s speedy trial right was denied and, accordingly, reverse and remand for dismissal of the indictment.
*714I
Appellant was arrested on October 16, 1979.2 Two days later, the District of Columbia Parole Board filed a detainer against him. A preliminary hearing was waived on October 22, 1979, and a twenty-five hundred dollar ($2,500) bond was imposed. Appellant’s motion for review of bond, filed on December 3, was denied. On January 16,1980, three months after arrest, an indictment was returned against appellant and two codefendants, Alvin Poston and Larry Brown; arraignment occurred on January 30. A status hearing, set initially for March 30, was continued upon successive government requests to April 7 and then to April 24, at which time trial was set for August 11.
On August 11, trial was continued to September 3, at the government’s request,3 and appellant’s oral motion to dismiss for lack of prosecution was denied. On September 3, again upon the government’s request, trial was continued further to December l.4 An oral motion by appellant to dismiss for lack of speedy trial was denied. Then, on September 9, the government filed a motion to change the December 1 trial date, based upon the anticipated unavailability of two government witnesses. Over appellant’s opposition, the court rescheduled trial for December 11.
On November 13, 1980, appellant filed a motion to dismiss for lack of speedy trial which, by written order dated December 9, was denied. Despite noting that appellant had been incarcerated since his arrest on October 16, 1979, the court held that appellant’s general allegation of prejudice, which it found to arise principally from the impairment of his defense and which was asserted for the first time in that motion, failed to demonstrate a violation of his Sixth Amendment right to a speedy trial.
Thereafter, on the scheduled trial date of December 11, the court granted appellant’s motion to suppress his confession and continued trial to the following day. The next day, the government announced its intention to appeal the court’s ruling and, on December 22, filed its notice of appeal. While certifying pursuant to D.C.Code § 23-104(a)(l) (1973) [recodified as D.C. Code § 23-104(a)(l) (1981) ], that the appeal was “not taken for delay” and that the suppressed confession constituted “substantial proof of the charges pending” against appellant, the government did not move this court for expedited consideration. See D.C.Code § 23-104(e) (1973) [recodified as D.C.Code § 23-104(e) (1981)]; D.C.App.R. 4 III.
Meanwhile, on November 21, the parole board detainer against appellant was lifted. Appellant moved to modify bond on December 16 which the government opposed. On January 13, 1981, the motion was denied; appellant remained in jail. At an April 27 status hearing (to which the ease had been continued following a status hearing on January 26), appellant orally moved to dismiss for lack of speedy trial and to reduce bond. Both motions were denied and the case again was continued to a status hearing on June 17, 1981.
Almost six months after filing its notice of appeal, on June 17,1981, the government announced that it intended to dismiss the appeal, a motion to that effect having been filed with this court five days earlier. Our *715mandate from a June 19 order dismissing that appeal issued on July 2, 1981.
Appellant renewed his motion to dismiss for lack of speedy trial on August 14. After argument, the court took the matter under advisement and set trial for October 28. Following several continuances due to its unavailability, on November 5,1981 — approximately twenty-five* months after his arrest, the court denied appellant’s motion by written order and trial began. In ruling, the court incorporated the reasoning for the denial of appellant’s earlier motion and commenced its analysis from that date. Characterizing the appellate delay which followed the grant of appellant’s motion to suppress as reasonable and apparently not caused deliberately to obtain a tactical advantage, the court concluded that, although the claim was “a close one,” appellant had failed to proffer evidence of actual prejudice, sufficient to warrant “the drastic sanction of dismissal.”
In this appeal from the trial court’s written order,5 we review both as to the facts and the law and will reverse only for errors of law or if the court’s finding is plainly wrong or without evidence to support it. See D.C.Code § 17-305(a) (1973) [recodified as D.C.Code § 17-305(a) (1981)]; Reid v. United States, 402 A.2d 835, 837 (D.C.1979). Applying anew the “sensitive balancing test” enunciated in Barker v. Wingo, supra, we conclude that the trial court did err in its interpretation of the law and, accordingly, we reverse.
II
The trial court’s evaluation of appellant’s speedy trial claim entailed the “difficult and sensitive balancing” of four factors: (1) the length of delay, (2) the reasons for delay, (3) the assertion of the right by the defense, and (4) the prejudice resulting to the defendant. Barker v. Wingo, supra, 407 U.S. at 530, 92 S.Ct. at 2191; Bethea v. United States, 395 A.2d 787, 790 (D.C.1978). We review each factor and the court s findings thereon in order.

Length of Delay

The speedy trial clock starts running when formal criminal proceedings begin — either by arrest, indictment, or other official accusations, see United States v. MacDonald, 456 U.S. 1, 6, 102 S.Ct. 1497, 1500, 71 L.Ed.2d 696 (1982); Dillingham v. United States, supra; United States v. Marion, 404 U.S. 307, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971), and continues ticking throughout the period of interlocutory appeals. Day v. United States, 390 A.2d 957 (D.C.1978). In this jurisdiction, delay of a year or more between the start of formal criminal proceedings and trial establishes a pri-ma facie violation of the accused’s speedy trial right and raises a presumption of prejudice which shifts a heavy burden to the government to rebut. Parks v. United States, 451 A.2d 591, 602 (D.C.1982); Branch v. United States, 372 A.2d 998, 1000 (D.C.1977). “This burden increases in proportion to the length of the delay,” although a longer delay may be tolerated for the prosecution of a serious and complex charge than for a simple misdemeanor. Warren v. United States, 436 A.2d 821, 834 (D.C.1981).
The trial court found that the total delay in bringing appellant from arrest to trial was approximately twenty-five months. Appellant’s claim, therefore, acquired prima facie merit and produced a presumption of prejudice to which the government bore the heavy burden of convincingly outweighing. Day v. United States, supra, 390 A.2d at 970.

Reasons for the Delay

In evaluating the reasons for the delay, we assign different weights to different reasons. Bethea v. United States, supra, 395 A.2d at 791; Barker v. Wingo, supra, 407 U.S. at 531, 92 S.Ct. at 2192. *716Where delay is caused in bad faith by the government to acquire an advantage over the defense or to harass and vex the accused, a deprivation of the speedy trial right is more easily shown. Bethea v. United States, supra, 395 A.2d at 791; Branch v. United States, supra, 372 A.2d at 1000-01. “Such a deprivation inheres as well in delays caused by government indifference.” Bethea v. United States, supra, 395 A.2d at 791 (citing Hedgepeth v. United States, 124 U.S.App.D.C. 291, 295, 364 F.2d 684, 688 (1966)). Institutional delay, a function of court congestion, weighs less heavily against the government, Parks v. United States, supra, 451 A.2d at 601, and such “neutral delay,” although chargeable to the government, “may be easily outweighed by an inadequate assertion of the speedy trial right or a low threshold of prejudice.” Bethea v. United States, supra, 395 A.2d at 791 (citing United States v. Perkins, 374 A.2d 882, 883-84 (D.C.1977)).
To evaluate the delay present in the instant case, we divide it into three periods: (1) October 16,1979 to December 11,1980— fourteen months — from the date of arrest to the grant of appellant’s motion to suppress; (2) December 12, 1980 to July 2, 1981 — approximately six and three-quarter months — from the date the government announced its intention to appeal to the date our mandate issued from our order granting the government’s motion to dismiss its appeal; and (3) July 3,1981 to November 5, 1981 — a period of four months following the issuance of our mandate to trial.
In ruling on appellant’s first written motion to dismiss for lack of speedy trial, the court found that, of the fourteen months constituting the first period, approximately five months were due to various continuances requested by the government and the remaining nine months were due to neutral, institutional delay. The court accordingly charged the entire fourteen month delay to the government, of which slightly less than two thirds was entitled to lesser weight. Neither of the parties challenges this finding which we affirm.
The second period of delay, caused primarily by the government’s interlocutory appeal, equaled approximately six and three quarter months. In ruling on appellant’s motion, the trial* court treated this delay as having three distinct stages. The first stage ran from December 12, 1980, when the government expressed its intention to appeal, to April 30, 1981, when the transcript of the suppression hearing was docketed in this court. The second stage extended from the April 30,1981 docketing of the appeal to the government’s decision to dismiss its appeal on June 12, 1981, and the third stage was from the dismissal of the appeal on June 12, 1981, to the issuance of our mandate on July 2, 1981.
The court viewed the first and third stages as part of the institutional delay inherent in the appellate process. Finding that the length of these stages appeared reasonable, that they would not have been affected significantly by an expedited procedure, and that they did not appear to have been deliberately caused in order to gain a tactical advantage, it classified them as neutral delays. With regard to the second stage, the court found that it resulted solely from the government’s delay in deciding to dismiss the appeal. Viewing the tardiness of the government’s decision as “not adequately explained,” the court charged this delay to the government. On both counts, we find error.
We have held that, in the speedy trial context, “pretrial government appeal time, whether short or long, shall as a general rule be considered a significant, rather than neutral charge against the government, unless the prosecutor moves this court to expedite the appeal.” Day v. United States, supra, 390 A.2d at 969.6 Although this general rule has some exeep-*717tions, the apparent reasonableness of the appellate delay is not amongst them.7 Id.
The trial proceedings in Day were held in abeyance for eighteen and one half months pending the disposition of the government’s interlocutory appeal involving similar issues in another case. Appellant Day argued that this protracted appellate delay constituted an attempt to seize a tactical advantage over the defense and should be weighed heavily against the government. We stated that this eighteen and one half month period “was consistent with the time frame normally to be expected from the appellate process,” id. at 968, and found no evidence of a deliberate attempt to gain advantage. Nonetheless, we concluded that the absence of a motion to expedite the interlocutory appeal, pursuant to D.C.Code § 23 — 104(e) (1973) and D.C.App.R. 4 III, required the government — prosecutor and appellate court — to share responsibility for the excessive pretrial appellate delay. Id. at 967-68.
As a practical matter, however, we found it unfeasible and inappropriate to determine which portion of this delay was neutral, i.e., institutional, and which was excessive. Accordingly, we enunciated a bright-line rule that where the government fails to move to expedite a pretrial interlocutory appeal, the entire delay, reasonable or unreasonable, regardless of its length, constitutes a significant charge against the government.
In the case before us, the government filed its notice of appeal and failed to move this court to expedite consideration. Application of the Day rule could not be clearer. Despite the court’s finding as to the apparent reasonableness of the first and third stages of delay, the entire period, from December 12, 1980, the date the government gave notice it would appeal, through July 2, 1981, the date we issued our mandate of dismissal, was chargeable to the government as a significant delay.8
The third period — four months — occurred between remand and trial. The court characterized it as neutral, institutional delay, resulting primarily from status hearings and the unavailability of trial dates. In failing to charge this period as substantial delay against the government, the court erred.
In Day, supra, following remand of the government’s appeal, trial was delayed an additional six and one half months. We characterized the reason for the delay as normal “bureaucratic shufflings,” yet concluded nonetheless that the majority of the delay “must be counted significantly against the government, which was no less responsible here than during the appeal.” Id. at 969.9 “[T]he fact that the indictment was already two years old add[ed] increased significance to each missed opportunity to expedite the case.” Id.10
*718Before the government sought its appeal in the instant case, appellant had asserted his speedy trial right no less than three times. See discussion infra. Despite these assertions, and despite the fact that appellant remained incarcerated since his arrest fourteen months earlier, the government failed to move for expedited consideration of its appeal. Then, six months later, after moving to dismiss the appeal which it previously had certified was not taken for purposes of delay, the government again failed to attempt to expedite the trial proceedings. Notwithstanding the facile characterization of these four months as normal (and hence neutral) “bureaucratic shufflings,” the government’s manifest indifference to appellant’s speedy trial right requires that we charge this additional four month period significantly against the government.
In sum, we conclude that the entire twenty-five month pretrial delay is attributable to the government. Of this delay, nine months resulted from institutional factors and are entitled to less weight. Of the remaining sixteen months, approximately eleven months we charge to the government as significant delay.11

Assertion of the Right

An early assertion of the right to a speedy trial is entitled to “strong eviden-tiary weight,” Barker v. Wingo, supra [407 U.S.], at 531, 92 S.Ct. 2182 [at 2192], whereas a delay in asserting the right makes it “difficult for a defendant to prove that he was denied a speedy trial.” Id. at 532, 92 S.Ct. at 2193. We note that the timely assertion of the right is an extremely important factor for “the more serious the deprivation, the more likely a defendant is to complain.” Id. at 531, 92 S.Ct. at 2192.
Bethea v. United States, supra, 395 A.2d at 792.
Appellant asserted his speedy trial right promptly and frequently.12 On September 3, 1980, seven and one half months after indictment, he orally moved to dismiss for lack of speedy trial in response to the government’s second request for continuance of the trial date.13 Moreover, at the time of the government’s first request for a trial continuance on August 11,1980, appellant had orally moved to dismiss the indictment for lack of prosecution. Following the denial of these oral motions, appellant filed a written motion to dismiss for lack of speedy trial on November 13, 1980, and reasserted his right by oral motion at a status hearing on April 27,1981.14 Then, at a June 17,1981 status hearing during which the government announced that it had moved to dismiss its appeal, appellant expressed his intention to reassert his right by written motion which was filed on August 14, 1981.
This record demonstrates that early on appellant pressed his right to a speedy tri*719al.15 While the delay preceding his assertion is entitled to little weight (not being in the context of a demand for speedy trial), see Reed v. United States, 383 A.2d 316, 319 (D.C.1978), “a more telling factor” in the overall balance is the delay which succeeded appellant’s assertion. See Bethea v. United States, supra, 395 A.2d at 792. Subsequent to his oral motion to dismiss on September 3, 1980, appellant’s trial was delayed an additional fourteen months. As we stated in Bethea, “While this fact is not conclusive, of itself, it is of great significance.” Id.; see also note 10 supra. We find this significance enhanced in this case by the fact that, of this fourteen month delay, approximately eleven months constitutes a significant charge against the government for failing to expedite its interlocutory appeal. See discussion supra.

Prejudice to the Defendant

We assess the prejudice to an accused in light of the interests which the speedy trial right was designed to protect, namely: (1) preventing oppressive pretrial incarceration; (2) minimizing the anxiety and concern of the accused; and (3) limiting the possibility that the defense will be impaired. Barker v. Wingo, supra, 407 U.S. at 532, 92 S.Ct. at 2192. Although, of these three interests, “the most serious is the last, because the inability of a defendant adequately to prepare his case skews the fairness of the entire system,” id., the Supreme Court has clarified that this latter interest “is protected primarily by the Due Process Clause and by statutes of limitations,” not by the Sixth Amendment’s speedy trial clause. United States v. MacDonald, supra, 456 U.S. at 8, 102 S.Ct. at 1502. Here, as the Court has stated previously, “the major evils protected against by the speedy trial guarantee exist quite apart from actual or possible prejudice to an accused’s defense.” United States v. Marion, supra, 404 U.S. at 320, 92 S.Ct. at 463.
The purpose of the speedy trial guarantee, therefore, is
to minimize the possibility of lengthy incarceration prior to trial, to reduce the lesser, but nevertheless substantial, impairment of liberty imposed on an accused while released on bail, and to shorten the disruption of life caused by arrest and the presence of unresolved criminal charges.
United States v. MacDonald, supra, 456 U.S. at 8, 102 S.Ct. at 1502. Accordingly, while all three interests are relevant to the assessment of prejudice in the context of determining whether a defendant was denied a prompt resolution of the charges against him, under the speedy trial clause the former two interests — pretrial incarceration and anxiety — are accorded relatively greater weight. Moore v. Arizona, 414 U.S. 25, 94 S.Ct. 188, 38 L.Ed.2d 183 (1973) (per curiam) (finding “fundamental error” in a ruling by the Arizona Supreme Court that a showing of prejudice to the defense at trial was essential to establish a federal speedy trial claim).16
There is little doubt that appellant’s principal contention of prejudice arises from his pretrial detention.17 For the entire twenty-five month period between arrest and tri*720al,18 appellant languished in the District of Columbia Jail. Referring to “the disadvantages for the accused who cannot obtain his release .. .,” the Court has stated:
The time spent in jail awaiting trial has a detrimental impact on the individual. It often means loss of a job; it disrupts family life; and it enforces idleness. Most jails offer little or no recreational or rehabilitative programs. The time spent in jail is simply dead time.
Barker v. Wingo, supra, 407 U.S. at 532-33, 92 S.Ct. at 2193 (footnote omitted). See Branch v. United States, supra, 372 A.2d at 1002.19
That the first fourteen months of appellant’s incarceration were due to a parole detainer filed against him does not mean necessarily that, during this period, he suffered no prejudice.
[A]n accused who is already incarcerated can be prejudiced from the delay in trial of newer charges because of the reduced possibility of concurrent sentences in event of conviction, the practice of increasing the punishment for an existing conviction when an additional, untried criminal charge has been lodged, the anxiety caused by still other charges to meet, and the increased difficulty in helping to prepare one’s defense from a base in prison.
Day v. United States, supra, 390 A.2d at 972 (citing Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969), and United States v. Rucker, 150 U.S.App.D.C. 314, 464 F.2d 823 (1972)).20 We likewise have held that, notwithstanding incarceration on another charge, a defendant may be prejudiced by pretrial delay. Strickland v. United States, supra, 389 A.2d at 1331 (citing Smith v. Hooey, supra; Coleman v. United States, 142 U.S.App.D.C. 402, 442 F.2d 150 (1971).21
*721During the initial fourteen months of his pretrial confinement, appellant twice expressly asserted his speedy trial right (September 3, 1980 (oral), November 13, 1980 (written)), demonstrating his desire for a prompt adjudication of the charges against him.22 Nevertheless, during this entire period, the government failed to heed his demands. In spite of the government’s “primary burden to assure that cases are brought to trial,” Barker v. Wingo, supra, 407 U.S. at 529, 92 S.Ct. at 2191, appellant remained in detention for almost twelve additional months after the parole detainer was lifted. We attribute great significance to the fact that this additional incarceration was in the context of appellant’s previous, as well as continued,23 demands for a speedy trial. See Bethea v. United States, supra, 395 A.2d at 792 (delay following manifestation of desire for prompt trial is of great significance); cf. Reed v. United States, supra, 383 A.2d at 319 (until an accused asserts the right, “the earlier delay cannot be viewed as occurring in the face of a speedy trial demand and is accorded less[er] significance .... ”).

Conclusion

Engaging in the “sensitive balancing process” required by Barker v. Wingo, supra, 407 U.S. at 533, 92 S.Ct. at 2193, we are mindful of the gravity (as well as the relative straightforwardness) of the crimes with which appellant was charged.24 Weighing the four factors enunciated in Barker, id. at 530, 92 S.Ct. at 2191 — the twenty-five month delay, in its entirety attributable to the government; the governmental indifference to appellant’s clearly asserted speedy trial right in failing to move for expedited consideration of its appeal, resulting in a significant charge against it of eleven months; appellant’s prompt pressing of his right (and the subsequent, consequently lengthy, delay until trial); and the prejudice suffered by appellant from his detention in the District of Columbia Jail for the entire pretrial period- — we *722conclude that, in this case, appellant’s right to a speedy trial was intolerably denied.
Accordingly, we reverse appellant’s convictions and remand for dismissal of the indictment. Branch v. United States, supra, 372 A.2d at 1002; see Strunk v. United States, 412 U.S. 434, 93 S.Ct. 2260, 37 L.Ed.2d 56 (1973).

So ordered.


. Appellant also asserts a violation of his Sixth Amendment right to confrontation by the admission of a codefendant’s hearsay statement and claims plain error both in the court’s failure to give a cautionary instruction regarding his oral admissions and in the prosecutor’s improper rebuttal argument. We do not address these claims, concluding as we do that appellant’s speedy trial right in fact was denied.


.For purposes of evaluating appellant’s speedy trial claim, the pertinent time frame commences with arrest. Dillingham v. United States, 423 U.S. 64, 96 S.Ct. 303, 46 L.Ed.2d 205 (1975). The facts which underlay appellant’s arrest are related fully in Brown v. United States, 464 A.2d 120 (D.C.App.1983), where we affirmed the conviction of codefendant Brown. Codefendant Poston’s conviction was affirmed, No. 81-626, July 16, 1982 (Memorandum Opinion and Judgment). Upon the respective motions to sever of appellant’s codefendants, each had been tried separately.


. Apparently, an essential government witness was unavailable.


. This request for continuance was based on the injury and temporary unavailability for trial of the Assistant United States Attorney assigned to the case.


. Although this was the second trial judge to rule on a speedy trial motion by appellant, the case having been reassigned in April 1981, this latter ruling expressly incorporated the findings of the former.


. We defined this “significant charge” as “an intermediate ... charge ... between neutral and intentional delay.” Id. at 968.


. In Day, id. at 969 n. 5, we noted that certain exceptions to the general rule exist; for example, where the intentional delay by the government will result in a more serious charge or, conversely, where concurrent delay by the defendant in extending a briefing deadline offsets the significant charge to the government.


. Although the court correctly charged to the government the second stage of delay, April 30, 1981 — June 12, 1981, citing the government’s failure to move to expedite the appeal, it erred in not ascribing to this charge “significant” weight.


. We note that had the appellant in Day not requested a continuance during this time period, the entire period would have been charged to the government.


.We since have stated in Bethea v. United States, supra, 395 A.2d at 791-92:
Because the speedy trial clause of the Sixth Amendment places the primary burden on the prosecution “to assure that cases are brought to trial,” Barker v. Wingo, supra, 407 U.S. at 529 [92 S.Ct. at 2191], the passing of a considerable length of time, especially after an accused has asserted his speedy trial right, should motivate the government to seek a prompt trial. Hedgepeth v. United States, supra, 124 U.S.App.D.C. at 295, 364 F.2d at 688. If the government fails to take the necessary steps to effect an immediate trial, then the delay must be accorded substantial weight in the speedy trial calculations.


. We note that the charges against appellant were serious, yet straightforward; both the government and defense cases took only three days to present.


. Even without express assertion, by appellant’s continued incarceration, the government was placed on notice that appellant desired a speedy trial. Strickland v. United States, 389 A.2d 1325, 1331 (D.C.1978); Branch v. United States, supra, 372 A.2d at 1002. The government argues that the parole board detainer filed against appellant precludes implied notice. See Jefferson, v. United States, 382 A.2d 1030, 1032 (D.C.1978). The detainer, however, was lifted on November 21, 1980. Hence, by that date, at the latest, even had appellant not otherwise asserted his right, the government would have been on notice of his demand for a speedy trial. We note, moreover, that on December 3, 1979, while held under the detainer, appellant moved for a reduction in bond and, after the detainer was lifted, repeated the motion twice thereafter (December 16, 1980, April 27, 1981).


. Six days later, on September 9, the government requested a further change of trial date which appellant opposed.


. In addition, by letter to the court, dated April 14, 1981 and received May 21, 1981, appellant requested that the delay to which his trial had been subjected be investigated. In its ruling, the court treated this request as a pro se motion.


.Although appellant failed to move in the alternative for an immediate trial, see Bethea v. United States, supra, 395 A.2d at 792 (citing United States v. Bolden, 381 A.2d 624, 628 (D.C.1977)); see also Barker v. Wingo, supra, 407 U.S. at 535, 92 S.Ct. at 2194, the promptness with which he asserted the right demonstrates the seriousness of his request. See Barker v. Wingo, supra, 407 U.S. at 531, 92 S.Ct. at 2192 (“The more serious the deprivation, the more likely a defendant is to complain.”). Nonetheless, we strenuously repeat that the credibility of an asserted deprivation of the speedy trial right will be enhanced by a simultaneous alternative request for an immediate trial.


. Thus, the oft recited proposition that “an unimpaired defense is the ‘most serious’ interest protected by the speedy trial right” no longer holds true. Parks v. United States, supra, 451 A.2d at 603; e.g., Warren v. United States, supra, 436 A.2d at 836; Towles v. United States, 428 A.2d 836, 842 (D.C.1981).


. Appellant concedes in his brief that he suffered no impairment to his defense resulting from his incarceration and, similarly, does not assert any examples of anxiety and concern caused thereby.


. Since this period of pretrial detention exceeded one year, we presume prejudice. Day v. United States, supra, 390 A.2d at 970 (citing Branch v. United States, supra, 372 A.2d at 1000). See Barker v. Wingo, supra, 407 U.S. at 530, 92 S.Ct. at 2191. The Court has rejected emphatically “the notion that an affirmative demonstration of prejudice [is] necessary to prove a denial of the constitutional right to a speedy trial....” Moore v. Arizona, supra, 414 U.S. at 26, 94 S.Ct. at 189.


. The Court has noted further that confinement of pretrial detainees in local jails “contributes to the overcrowding and generally deplorable state of those institutions.” Barker v. Wingo, supra, 407 U.S. at 520, 92 S.Ct. at 2187. This statement is inadequate to describe the conditions of confinement which prevailed at the District of Columbia Jail during the 1970’s. See Campbell v. McGruder, 416 F.Supp. 100 (D.D.C.1975) (class action brought in 1971 by pretrial detainees incarcerated at the District of Columbia Jail under allegedly unconstitutional confinement conditions) (“By far the most flagrant and shocking encroachment on the constitutional rights of the plaintiff class is the overcrowding .... ”), aff’d and remanded, 188 U.S.App.D.C. 358, 580 F.2d 521 (1978) (“The life of pretrial detainees at the District of Columbia Jail has been marked by deprivation, neglect and degradation.”). Today, notwithstanding the construction of a new facility and the passage of twelve years since the filing of the afore cited suit, conditions at the District of Columbia Jail have improved little. See Campbell v. McGruder, No. 1462-71 (D.D.C. June 27, 1983) (Memorandum Order); see generally Judge Orders Hearing on Crowded D.C. Jail, Washington Post, June 28, 1983, at Bl, col. 3.


. With regard to the prejudice suffered by a federal prisoner from the deprivation of a speedy trial on state criminal charges, in Smith v. Hooey, supra, 393 U.S. at 378, 89 S.Ct. at 577, the Court commented:
At first blush it might appear that a man already in prison under a lawful sentence is hardly in a position to suffer from “undue and oppressive incarceration prior to trial.” But the fact is that delay in bringing such a person to trial on a pending charge may ultimately result in as much oppression as is suffered by one who is jailed without bail upon an untried charge.


. Conceding that “the fact that appellant’s incarceration stemmed from other charges does not necessarily mean that he suffered no prejudice, Day v. United States, supra, 390 A.2d at 972,” the government nevertheless argues that the parole board detainer filed against appellant “breaks the chain of causation between pretrial delay and any presumed prejudice. Jefferson v. United States, 382 A.2d 1030, 1032 (D.C.1978).” We disagree.
In Jefferson, the appellant was arrested and brought to trial within slightly more than a *721year. Although his arrest resulted in a revocation of parole on a prior conviction and caused him to remain incarcerated for the entire pretrial period, he first asserted his right on the day of trial. Finding that this extended silence rendered suspect any claim of prejudice arising from either incarceration or anxiety attendant to unresolved criminal charges, we emphasized the warning of the Supreme Court in Barker v. Wingo, supra, 407 U.S. at 532, 92 S.Ct. at 2193, that “[a] failure to assert the right will make it difficult for a defendant to prove that he was denied a speedy trial,” and stated that appellant’s imprisonment due to revocation of parole effectively rebutted any presumption of prejudice by breaking “the nexus between the delay and the prejudice.” Jefferson v. United States, supra, 382 A.2d at 1032 (citing Smith v. United States, 379 A.2d 1166, 1167 (D.C.1977) (presumption of prejudice arising from delay of one year is rebuttable)).
Our holding in Jefferson, however, is inappo-site to the instant case. Appellant here did not sit on his rights and remain silent until the day of trial. To the contrary, the record evidences frequent and strident assertions of his right to a speedy trial — as early as seven and one half months after indictment. In the context of his speedy trial claim, presuming prejudice from his lengthy pretrial incarceration will not garner appellant any greater benefit, or place him in any greater stead, than he deserves for his prompt attention to the assertion of his right.
Moreover, to ascribe to our holding in Jefferson the meaning which the government asserts would read into the Sixth Amendment guarantee a distinction which does not exist. The Sixth Amendment states that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial.... ” This unequivocal language unconditionally guarantees to every accused the “fundamental right” to a speedy trial, see Klopfer v. North Carolina, 386 U.S. 213, 225-26, 87 S.Ct. 988, 994-95, 18 L.Ed.2d 1 (1967), regardless of either past criminal history, see Smith v. Hooey, supra, or even assertion of the right by the accused. See Barker v. Wingo, supra, 407 U.S. at 528-29, 92 S.Ct. at 2191.


. Appellant additionally moved once for a reduction of bail (December 3, 1979), once for dismissal of the indictment for want of prosecution (August 11, 1980), and opposed a government motion to change trial date (September 22, 1980).


. Following removal of the detainer, appellant twice moved for a reduction of bond (December 16, 1980, April 23, 1981), in addition to twice moving for dismissal of the indictment for lack of speedy trial (April 27, 1981 (oral), August 14, 1981 written).


. Appellant’s convictions, however, on those charges should not, and most certainly do not, enter into our speedy trial calculus.